Citation Nr: 1103098	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.

4.  Entitlement to an increased rating for eczematous dermatosis 
of the face, hands, arms, and legs, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and August 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In the March 2007 rating decision, the RO 
denied the Veteran's claims for service connection for hearing 
loss and tinnitus.  In the August 2009 rating decision, the RO 
denied the Veteran's claim for service connection for an acquired 
psychiatric disorder and for an increased rating for her service-
connected eczematous dermatosis of the face, hands, arms, and 
legs.

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed her claim seeking service 
connection for depression specifically, the Board notes that the 
Veteran has been diagnosed with and sought treatment for multiple 
acquired psychiatric disorders, including both posttraumatic 
stress disorder and major depressive disorder.  The Board thus 
finds that, pursuant to Clemons, supra, the Veteran's service-
connection claim is more accurately classified as one for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder.  See Clemons, 23 Vet. App. 1 (2009).

Additionally, in her August 2006 claim submission, the Veteran 
contended that she suffers from migraine headaches she believes 
are service-related.  In this case, the Board infers a claim for 
service connection for migraine headaches.  As this claim has not 
been adjudicated by the agency of original jurisdiction (AOJ), it 
is not before the Board; hence, it is referred to the AOJ for 
appropriate action.

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).)

The decision below addresses the Veteran's claims for service 
connection for hearing loss and tinnitus, as well as her claim 
for an increased rating for eczematous dermatosis of the face, 
hands, arms, and legs.  Consideration of the claim of service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder, is deferred pending completion of 
the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one 
year of separation from service; the Veteran's current hearing 
loss is not attributable to military service.

2.  Tinnitus was not demonstrated in service; the Veteran's 
current tinnitus is not attributable to military service.

3.  The Veteran's eczematous dermatosis of the face, hands, arms, 
and legs has been characterized by itching, mild scaling, and 
lichenification of the hands and occasional hypo-pigmented 
macules on the arms and legs involving at least 5 percent, but 
less than 20 percent, of exposed area; no scarring or other 
characteristics of disfigurement or visible or palpable tissue 
loss are present, and no systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required.   


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  A rating higher than 10 percent for eczematous dermatosis of 
the face, hands, arms, and legs is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
decided herein has been accomplished.  

In this respect, through September 2006 and January 2009 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate her claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate her 
claims.  

The Board also finds that the September 2006 and January 2009 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2006 and 
January 2009 notice letters.  The Board further notes that notice 
regarding an award of an effective date and rating criteria was 
provided in the September 2006 and January 2009 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the September 2006 and January 
2009  notice letters.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims decided herein.  Records of the 
Veteran's ongoing treatment at the St. Louis VA Medical Center 
(VAMC), as well as with private treatment providers, have been 
obtained and associated with the Veteran's claims file.  The 
Veteran was given VA examinations in May 2008, February 2009, and 
January 2010; reports of those examinations are of record.  In 
that connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, as 
they are predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran and 
her representative, and document that the examiners conducted 
full physical and audiological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity 
to submit evidence, and she and her representative have provided 
written argument in support of her claims.  Neither the Veteran 
nor her representative has identified, and the record does not 
indicate, existing records pertinent to the claims decided herein 
that need to be obtained.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.

Continuity of symptomatology may be established if a claimant can 
demonstrate  (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and her current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that her current hearing loss is 
attributable to noise exposure while serving on active duty.  The 
Veteran has further contended that her current tinnitus is 
related to service.  First, the Board notes that VA audiology 
examination conducted in May 2008 shows a current bilateral 
hearing loss disability for VA purposes, as well as a current 
diagnosis of tinnitus.  38 C.F.R. § 3.385.  The Veteran served on 
active duty from November 1980 to November 1983.  Her DD Form 214 
indicates that her military occupational specialty was equipment 
records and parts specialist.  The Veteran has further stated on 
multiple occasions that she was exposed to noise during service 
from the engines in the motor pool, where she worked.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as the report of a VA audiological 
examination conducted in May 2008.  Review of the Veteran's 
service treatment records reflects that in October 1980 at her 
entry onto active duty, audiological testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
20
10
10
LEFT
10
5
10
5
10

The Veteran was given audiograms in August 1981 and March 1982 as 
part of a hearing conservation program.  At the August 1981 
audiogram, examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15
LEFT
20
15
10
10
15

At the March 1982 audiogram, examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
15
20
25
10
15

In November 1983, the Veteran was again given an audiological 
evaluation at the time of her separation from active duty.  At 
that time, report of medical examination revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
30
LEFT
20
15
20
10
20

The Veteran did not complain of and was not treated for any 
problems with her hearing acuity or tinnitus while in service.  

The record also contains report from a May 2008 VA audiological 
examination.  That report reflects that the VA audiologist 
reviewed the Veteran's claims file and conducted audiometric 
testing.  However, the examiner concluded that the Veteran's 
results were unreliable due to the variability of responses 
during the audiogram.  The examiner did note the Veteran to have 
bilateral hearing loss by history and diagnosed her with 
tinnitus.  The examiner acknowledged the Veteran's contention 
that she had been exposed to noise during service but found this 
noise exposure to be "minimal."  The examiner concluded that it 
was not at least as likely as not that the Veteran's current 
hearing loss and tinnitus resulted from her service.  He based 
his opinion on the Veteran's normal audiogram results at the time 
of her separation from service, noting that her audiometric 
testing was normal throughout her time on active duty, including 
at the time of separation.  The examiner further pointed out that 
the Veteran did not complain of any tinnitus at any time during 
service and that her current complaints of experiencing tinnitus 
approximately once per week in 30-second episodes is "normally 
occurring tinnitus" or could be associated with her medications, 
several of which have tinnitus as a side effect.  

Records from the Veteran's ongoing treatment at the St. Louis 
VAMC reflect that she was given hearing aids in 2001, pursuant to 
an initial diagnosis of bilateral sensorineural hearing loss.  At 
a February 2001 treatment visit, the Veteran complained that she 
had experienced problems with her hearing for approximately one 
year.  In addition, the Veteran and her representative have 
submitted multiple written statements to VA in which she has 
stated that her post-service noise exposure has been minimal and 
that she does not believe it contributed to her hearing loss and 
tinnitus.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  The Board 
concedes that VA treatment records and the May 2008 VA 
examination confirm that the Veteran currently suffers from 
bilateral hearing loss and bilateral tinnitus.  The Board 
concludes, however, that the greater weight of the evidence is 
against the claims.  Here, the May 2008 VA examiner found no link 
between any current disability and military service.  
Additionally, there is no medical evidence suggesting that 
sensorineural hearing loss became manifest to a compensable 
degree within a year of the Veteran's separation from qualifying 
military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the 
Veteran's separation audiological examination documented normal 
hearing for VA purposes, the May 2008 VA audiologist gave as his 
medical opinion that it was not at least as likely as not that 
any current hearing loss or tinnitus was related to the Veteran's 
military service.  In so concluding, the examiner specifically 
considered the Veteran's contention that her in-service noise 
exposure led to her hearing loss and tinnitus.

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and her current bilateral hearing loss or tinnitus.  In 
that connection, the Board notes that the medical opinion 
submitted by the May 2008 VA examiner acknowledged the Veteran's 
complaints of in-service noise exposure and current tinnitus but 
nonetheless concluded that it was less likely than not that the 
Veteran's current hearing loss and tinnitus were in fact due to 
in-service exposure to acoustic trauma or otherwise related to 
service.  There is simply no medical evidence in the record 
supporting a finding of an etiological relationship between the 
Veteran's time in service and her current bilateral hearing loss 
and tinnitus.  

Regarding the Veteran's tinnitus claim, because tinnitus cannot 
be objectively observed (except in rare instances), its presence 
is conceded.  However, as noted above, there is simply no medical 
evidence to show that the Veteran's current tinnitus is related 
to military service.  As there is no medical evidence 
establishing an etiological link between the Veteran's current 
tinnitus and her time in service, the service connection claim 
for tinnitus must be denied.

The Board notes that the Veteran and her representative have 
stated in multiple submissions to VA that the Veteran suffered 
acoustic trauma while in service and that her current tinnitus 
was caused by the in-service noise exposure.  In this regard, the 
Board notes that it does not question that the Veteran presently 
suffers from hearing loss and from tinnitus.  However, in order 
for the Veteran's claims to be granted, a medical nexus linking 
the present disorders to service or to continued symptoms is 
required.  Here, there is no such evidence.  Indeed, as noted 
above, there is no medical evidence whatsoever of a link between 
the Veteran's claimed disabilities and her time in service.  
Relevant law and regulations do not provide for the grant of 
service connection in the absence of competent evidence linking a 
currently diagnosed disability to service; nor do they provide 
that the fact finder must unequivocally disregard certain facts 
presented on the record-such as a finding of normal hearing at 
separation, or the lack of in-service documentation of hearing 
loss or tinnitus.  Further, as noted above, there is no credible 
lay evidence suggesting the onset of symptoms during service or a 
continuity of symptomatology thereafter, and the Veteran is not 
otherwise competent to provide a medical opinion linking her 
disability to service.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as ringing in the ears; a 
diagnosis that is later confirmed by clinical findings; or a 
contemporary diagnosis, she is not competent to independently 
opine as to the specific etiology of a condition.  See Davidson 
v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claims 
for service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  



B.  Claim for Increase

The Veteran further contends that her service-connected 
eczematous dermatosis of the face, hands, arms, and legs is more 
disabling than reflected by the assigned 10 percent rating.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals for 
Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

In its August 2009 and January 2010 rating decisions, the RO 
evaluated the Veteran's eczematous dermatosis of the face, hands, 
arms, and legs in accordance with the criteria set forth in 
Diagnostic Code 7806, governing eczema.  This was done pursuant 
to a claim for increase that was filed in December 2008.

Relevant evidence of record consists of records of VA and private 
medical treatment the Veteran has received since filing the 
instant claim.  In addition, the Veteran was provided with VA 
examinations in February 2009 and January 2010 and has submitted 
multiple written statements to VA.  In those statements, the 
Veteran has contended that she experiences itchy breakouts on her 
face, hands, arms, and legs.  Additionally, treatment records 
from the St. Louis VAMC reflect that the Veteran has repeatedly 
been seen for complaints of eczema and itching, primarily on her 
hands, and has been prescribed topical ointments to treat the 
disorder.  

At her February 2009 examination, the Veteran reported having 
"constant" problems with her skin, including eczema of the 
hands, scabs, and scalp flaking.  She reported that the condition 
worsened in winter, when her skin got rough and lotions and 
ointments failed to help.  The Veteran complained of constantly 
dry and itching hands that worsened because she washed her hands 
often, washing off the medications.  She reported using anti-itch 
creams and a benzyl peroxide wash.  She complained of 
experiencing lesions, scabs, balding, and disfigurement, but no 
scarring was present on physical examination.  The examiner noted 
eczema on the hands, chest, and back, totaling less than one 
percent of the Veteran's exposed area and entire body.  The 
examiner diagnosed eczematous dermatosis of the hands 
bilaterally.  

At her January 2010 VA examination, the Veteran complained of a 
long-term rash on her hands, as well as a flare-up of rash on her 
scalp in November 2009.  She reported using a topical steroid and 
topical antifungal creams but no oral or systemic medications.  
She further complained of occasional itching.  Physical 
examination revealed mild scaling and lichenification of the 
hands, but no red papules, plaques, or vesicles were noted.  
Occasional hypo-pigmented macules were noted on the Veteran's 
arms and legs.  The examiner concluded that one to three percent 
of the Veteran's total body surface was involved, with five 
percent of her head being affected.  No disfigurement was noted.  
The examiner diagnosed the Veteran with a history of eczematous 
dermatitis with minimal activity at the time.  He further noted a 
recent flare of seborrheic dermatitis of the scalp but concluded 
that it was "probably separate from the eczema as the 
pathogenesis is different."

Here, following its review of the medical evidence of record, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's service-connected eczematous dermatosis of the face, 
hands, arms, and legs warrants no more than the 10 percent 
disability rating currently assigned.

Under Diagnostic Code 7806, governing eczema, a 10 percent rating 
is warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed area is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
was required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is warranted 
when 20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas, is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  Eczema may alternatively be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801-7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 

After reviewing the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
higher than 10 percent for the Veteran's eczematous dermatosis of 
the face, hands, arms, and legs under the relevant diagnostic 
criteria.  The evidence shows that a higher rating is not 
warranted under Diagnostic Code 7806 because there is not more 
than 20 percent of the entire body, and not more than 20 percent 
of exposed areas affected.  To that end, the Board notes that the 
August 2009 examiner specifically found less than one percent of 
exposed area affected by the Veteran's service-connected skin 
disability.  The January 2010 VA examiner found that three 
percent of the Veteran's total body area, including five percent 
of her head, was affected but that there was no scarring or 
disfigurement.  There is also no evidence that there is or has 
ever been any use of systemic corticosteroids or other 
immunosuppressive drugs; the Veteran has reported only that she 
uses topical lotions and creams and has never been prescribed 
oral or other systemic medications to treat the disability.

The Board further finds that an initial rating higher than 10 
percent is not warranted under the current diagnostic codes 
governing scarring.  In this case, there are no residual symptoms 
of scarring associated with the service-connected skin 
disability, rendering ratings under Diagnostic Codes 7801-7805 
inapposite here.  In that connection, the Board notes that no 
scarring has been noted on examination; in particular, both the 
February 2009 and January 2010 VA examiners both specifically 
commented that no scarring or other disfigurement was visible.  
Further, the January 2010 VA examiner specifically concluded that 
the skin problem affecting the Veteran's scalp is of different 
etiology than her service-connected eczematous dermatosis and is 
thus not for consideration in the current rating.  In addition, 
the Veteran's eczematous dermatosis of the face, hands, arms, and 
legs does not result in visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement, as would support a 30 percent evaluation under 
the revised criteria for skin disorders of the face, neck and 
head.  Thus, a higher rating under Diagnostic Code 7800 is not 
warranted here.  (Separate ratings are not assignable for any 
characteristic disfigurement and the 10 percent rating for eczema 
because only the predominant disability is to be rated under 
Diagnostic Code 7806.)

The Board also finds that no higher evaluation is warranted under 
any other diagnostic code.  The medical evidence does not 
demonstrate that the Veteran's service-connected eczematous 
dermatosis of the face, hands, arms, and legs affects at least 20 
percent of the entire body or 20 percent of exposed areas, nor is 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required.  To the contrary, the Veteran 
has stated that she does not use oral medications to treat her 
symptoms.  Thus, a rating to 30 percent under Diagnostic Code 
7806 is not warranted.  Furthermore, there is no functional loss 
due to the Veteran's eczematous dermatosis of the face, hands, 
arms, and legs.

In sum, the evidence of record shows that, for the entirety of 
the claim period, a rating higher than the currently assigned 10 
percent for the Veteran's eczematous dermatosis of the face, 
hands, arms, and legs is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).  

The Board has considered the Veteran's contentions with regard to 
her claim for rating higher than 10 percent for her service-
connected eczematous dermatosis of the face, hands, arms, and 
legs.  While the Board does not doubt the sincerity of the 
Veteran's belief that her disability is more severely disabling 
than reflected in the current rating, as a lay person without the 
appropriate medical training or expertise, she simply is not 
competent to provide a probative opinion on a medical matter, 
such as the severity of a current disability as evaluated in the 
context of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time has the disability under consideration been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the Veteran's service-connected 
eczematous dermatosis of the face, hands, arms, and legs has 
otherwise rendered impractical the application of the regular 
schedular standards.  To the contrary, although the record 
indicates that the Veteran is currently unemployed, SSA records 
present in the file indicate that her unemployment is due not to 
her skin disability but to her psychiatric disorder.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The symptoms 
the Veteran experiences are those specifically contemplated by 
the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
a result, the Board concludes that a remand for referral of the 
rating issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's 
eczematous dermatosis of the face, hands, arms, and legs warrants 
no more than a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2010).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased rating for eczematous dermatosis of 
the face, hands, arms, and legs is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault of 
the Veteran by a fellow soldier while she was stationed in 
Germany in May 1981), falls within the category of situations in 
which it is not unusual for there to be an absence of service 
records documenting the events about which the Veteran complains.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As 
noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 
17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), 
personal assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  Service 
records may not contain evidence of personal assault, and 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault. See YR v. West, 11 
Vet. App. 393, 399 (1998).  The Manual also notes that because 
personal assault can be an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, making it difficult to obtain direct evidence and 
requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.

In this case, a review of the record reflects that the Veteran 
has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence 
from other sources could help corroborate the claimed in-service 
personal assault stressor, nor has she been provided a list of 
those alternative sources from which she could submit evidence to 
help substantiate the stressor incident.  As such, the agency of 
original jurisdiction (AOJ) must further develop the Veteran's 
claim in accordance with those special alternative evidentiary 
development procedures associated with personal assault claims as 
noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, her 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Regarding the Veteran's claimed in-service stressors, the Board 
notes that the Veteran has stated on multiple occasions to VA 
that her current claimed PTSD is related to an incident in 
service in which she was sexually assaulted by a fellow soldier 
while stationed in Germany in May 1981.  The Veteran has further 
claimed that this attack "changed" her but that she was too 
afraid to report it to authorities at the time.  Credible 
supporting evidence that a claimed in-service stressor occurred 
is important in light of the specific elements necessary to 
substantiate a service connection claim for PTSD compared to 
other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2010).  

Under the circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the Veteran to 
submit any corroborating evidence, to include supportive 
statements from other individual(s) who may be able to provide 
corroborative evidence of the Veteran's claimed personal assault 
stressor.  Therefore, on remand, the AOJ must search for other 
evidence corroborating the assault.  Furthermore, as instructed 
in the remand, the Veteran must be notified if the search for 
corroborating information leads to negative results.
 
Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD and with major 
depressive disorder.  In that connection, the Board notes that 
the Veteran was assigned a PTSD diagnosis "due to military 
sexual trauma" at July 2008 VA inpatient visit, although at the 
time the Veteran did not wish to discuss her claimed sexual 
trauma with counselors.  Other VA treatment records indicate that 
the Veteran's diagnosis is not PTSD but is instead major 
depressive disorder.  The Board further notes that the Veteran 
has not been provided a VA examination in conjunction with her 
claim for service connection for an acquired psychiatric 
disorder.  

In light of this, and because the record does not reflect that 
the Veteran has been diagnosed with PTSD specifically by a VA or 
VA-contracted psychiatrist or psychologist who confirms that the 
identified stressors are adequate to support a diagnosis of PTSD, 
the Board finds it necessary to secure a new examination to 
ascertain whether the Veteran in fact has PTSD that is a result 
of her identified in-service stressors or otherwise suffers from 
an acquired psychiatric disorder related to service.  See 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of her claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors; 
whether the identified stressors are adequate to support a 
diagnosis of PTSD; and whether her symptoms are related to the 
identified stressors.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the AOJ must schedule her for a VA psychiatric 
examination in order to determine the current diagnosis or 
diagnoses of her claimed acquired psychiatric disorder(s).  In 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to her active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records, which suggest that 
she also has a current diagnosis of depression.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and her representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record to be obtained.  The Veteran 
should also be invited to submit any 
pertinent evidence in her possession.  The 
AOJ must explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.  

In addition, the AOJ must send the Veteran 
a corrective VCAA notice that explains 
specifically what evidence and information 
is required to substantiate a claim of 
service connection for PTSD based on a 
claim of in-service personal assault.  See 
38 C.F.R. § 3.159 (2010).  The Veteran 
must be specifically told of the 
information or evidence she should submit 
and of the information or evidence that VA 
will obtain with respect to her claim of 
service connection for PTSD.  The Veteran 
must be specifically notified that an 
alleged personal assault in service may be 
corroborated by evidence from sources 
other than her service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  (All specific 
examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.)

2.  The Veteran's claim for service 
connection for PTSD must be further 
developed in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(4) and the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), Part 
IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.  In this respect, a request 
must be made to the Veteran, with a copy 
to her representative, that she provide as 
much detail as possible regarding the 
alleged sexual assault, to include any 
other evidence corroborating the incident.  
The Veteran must also be invited to submit 
statements from former service comrades or 
others who might help establish the 
occurrence of her alleged personal 
assault.  

A letter must be prepared asking the 
service department to provide any available 
information that might corroborate the 
Veteran's alleged in-service personal 
assault stressor.  All lay statements or 
investigative reports maintained by the 
service department relating to the Veteran 
should be sought.

Any additional action necessary for 
independent verification of the alleged 
personal assault stressor must be 
accomplished.  If the search for 
corroborating information leads to 
negative results, this must be documented 
in the claims file.  Then, the Veteran 
must be notified of this fact, of the 
efforts taken to obtain the information, 
and of any further action to be taken.

3.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of her claim.  See 
38 C.F.R. § 3.655(b) (2010).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors; whether the identified stressors 
are adequate to support a diagnosis of 
PTSD; and whether her symptoms are related 
to any identified stressor.  A complete 
rationale must be provided for all opinions 
expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to her active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim 
remaining on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


